Davison, J.
The appellee, who was the plaintiff, filed a complaint, in the form of an affidavit, wherein it is alleged, inter alia, that by assessments of the auditor of Floyd county for the years 1855 and 1856, said railroad company is required to pay a tax on all her property, both personal and real, when such assessment should have been alone upon the stock of the company at its current price. The complaint makes said auditor and treasurer defendants, prays that the auditor may be directed to assess the company’s stock, and that the treasurer be enjoined from proceeding to collect the tax now assessed upon their real and personal property. The defendants appeared and waived service of process. And the cause being heard, the Court granted the relief sought, &c. The question involved in the record before us, is fully settled in The State v. Hamilton, 5 Ind. R. 310. There it was held that the term stock, where it occurs in § 32 of an act providing for the assessment of property, &c., 1 R. S. p. 113, includes, not subscriptions of stock, but the actual, tangible property of the railroad company. That case is decisive of the one at bar, and upon its authority, the judgment of the Common Pleas must be reversed.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.